number date release date uil ’0’4 cid cid dollar_figure ’6 department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no november bright-line_test for reasonable_cause exception rejected what is reasonable the third circuit in east wind industries inc v united_states u s app lexis 3d cir date reversed the trial_court in finding that financial hardship may constitute reasonable_cause for the failure to pay taxes under sec_6651 or to make deposits under sec_6656 east wind industries manufactured clothing and goods for the military after in order to successfully bid on defense department contracts east wind found it necessary to provide bribes to government employees if east wind failed to pay the bribes it either did not get the contract or had its goods rejected in east wind contacted government investigators and assisted in exposing the widespread corruption however during this time east wind suffered financially filing for chapter bankruptcy in and despite a damages award from the government going out of business in because east wind had used its limited cash_flow to pay essential employees payroll_taxes were not always paid east wind used its damages award to pay off the tax debt then sued for a refund east wind claimed that its failure to pay the taxes timely was due to reasonable_cause not willful neglect the district_court found under 33_f3d_589 6th cir that financial difficulties alone can never constitute reasonable_cause for abatement of penalties imposed by sec_6651 or sec_6656 the appeals court explicitly rejected the bright line test of brewery instead the court adopted a facts and circumstances approach in determining whether east wind failed to pay taxes due to willful neglect the court examined the facts of the case to see whether east wind exhibited a conscious intentional failure to pay or reckless indifference towards payment under sec_301_6651-1 the court interpreted this reasonable_cause standard to mean whether the taxpayer exercised ordinary business care and prudence given the type of tax owed and given all of the facts and circumstances involved the bright line test was inconsistent with this approach held the court because it essentially read out of the statute the reasonable_cause exception bulletin no november the government argued that with any_tax but especially with the trust_fund_taxes at issue here the taxpayer’s choice to pay other creditors instead of taxes should result in a finding of willful neglect however the court held the taxpayer’s choice to pay creditors whose services were essential to maintaining and reworking its inventory over payment of trust_fund_taxes was not an intentional failure to pay nor reckless indifference the court felt the government’s position would negatively impact both the economy and ultimately tax collections in general by closing up businesses that owed taxes but otherwise were still operating penalties assessment and collection first in time is not first in right insolvency act trumps prior state tax_liens in straus v united_states u s app lexis 7th cir date the seventh circuit found in favor of the federal government in a lien dispute with the state of illinois the case concerned a liquidating business which interpled its remaining assets subject_to liens from both state and federal taxes although there was some dispute the united_states arguably filed only one of the first seven liens to attach to the corporation’s assets with illinois filing the next six which would deplete the remaining assets unable to prevail in a straight lien priority battle the united_states turned to the insolvency statute u s c the insolvency statute provides that any claim of the united_states shall be paid first out of the assets of an insolvent_debtor the seventh circuit upholding the district_court on appeal initially noted the apparent absolute priority in the language of the statute despite this the court said the supreme court has recognized several exceptions to the government’s priority most recently in estate of romani 523_us_517 the supreme court held that the insolvency statute was superceded by the tax_lien act sec_6323 however the court_of_appeals rejected the state’s argument that romani signaled the high court’s approval of the common_law first in time first in right rule_of lien priority in insolvency cases because illinois’ liens did not qualify as priority liens under sec_6323 it was irrelevant that they were perfected prior to the federal tax_liens noting that cases prior to romani similarly subordinated the insolvency statute only to later enacted more specific federal statutes the seventh circuit refused to expand romani beyond the exceptions in sec_6323 liens priority over state and local taxe sec_1 bankruptcy code cases chapter effect of confirmation bulletin no november 238_br_747 bankr n d ill - debtor failed to disclose business taxes owed to both state and federal authorities which put him over the chapter debt limit although his plan had been confirmed and the time for challenging the plan had expired the court found the debtor’s false and misleading filings prejudiced the creditor’s rights and so the court dismissed his bankruptcy under b c c however the court was very troubled by the fact that the service was aware of the debtor’s business_debts yet failed to file a proof_of_claim object to confirmation or take any_action until a year after the time period for revocation of plan confirmation expired bankruptcy code cases exceptions to discharge in re blakeman aftr2d bankr n d ohio date - court found taxes nondischargeable under b c a c because debtor willfully attempted to evade the tax the debtor asserted the government couldn’t prove he had the means to pay his taxes but chose not to but the debtor refused to testify about his income and expenses for the years in question based solely on circumstantial evidence primarily the certificates of assessment the court held it could draw adverse inferences from the debtor’s assertion of his fifth_amendment privilege the court found under the new era of summary_judgment once the moving party establishes a prima-facie case the nonmovant is obligated to provide concrete evidence establishing the existence of a genuine issue of material fact bankruptcy code cases exceptions to discharge in re meyers u s app lexis 6th cir date - lower court ruled that debtor’s taxes were nondischargeable under b c a c because he willfully attempted to evade his tax_liability the debtor argued that his conduct was not willful because he voluntarily cooperated with the service in an attempt to correct his past mistakes affirming the court_of_appeals found under toti v united_states 87_f3d_947 6th cir that voluntary conscious and intentional acts are willful and that the debtor’s later conduct did not purge his earlier violation of a known legal duty bankruptcy code cases returns by trustee debtor in possession or debtor individual mccollister v united_states aftr2d bankr w d n y date - debtor claimed after service prepared substitute returns that he offered to file actual returns but was told by a service representative that it wasn’t necessary and consequently his taxes should be discharged in bankruptcy court rejected the absolute rule_of in re hindenlang 164_f3d_1029 6th cir as matter of law once service prepares substitute return those taxes cannot be discharged in bankruptcy and adopted the four-prong facts_and_circumstances_test of beard v commissioner 79_f2d_139 6th cir however the court held that debtor did not make an honest and reasonable attempt to satisfy the requirements of the tax laws as his efforts were the minimum necessary to avoid collection and so the taxes were nondischargeable bulletin no november bankruptcy code cases setoff sec_553 sums due from other federal entities internal_revenue_service v cherry street partners l p aftr2d 5th cir date unpublished - the fifth circuit in an unpublished one- word decision upheld the district court’s decision see gl bulletin no date that the government’s right to setoff as a defense to payment prevails over a perfected security_interest unless the government had actual notice of the security_interest before the setoff accrued further the secured creditor has the burden to prove notice and a ucc financing statement is not sufficient notice bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code in re offshore diving and salvaging inc u s dist lexis e d la date - debtor filed chapter bankruptcy in then filed a second chapter in which was converted to a chapter in the service claimed priority in the second bankruptcy for taxes arguing that equitable_tolling of the three-year look back period of b c sec_507 was warranted under b c sec_108 or sec_105 the district_court disagreed holding that tolling is not permitted under sec_108 by virtue of in re 19_f3d_163 5th cir although the court found equitable_tolling was allowed under sec_105 under the facts of this case the district_court concluded that the bankruptcy court did not abuse its discretion in refusing to find the equities favored the service compromise settlement liability involved in court_proceeding tucek v commissioner u s app lexis 10th cir date - following an adverse court decision partners filed suit in tax_court to require service to provide them the same favorable settlement offers given to other partners prior to the adverse decision the tenth circuit affirming the tax_court held that the service had no statutory duty to inform all the partners of the offer because the service previously informed the tax_matters_partner of the settlement offer levy exempt_property otter bay fisheries inc v brown aftr2d w d wash date - maintenance cure and unearned wages paid to a seaman as settlement for injuries are not exempt from tax levy as workmen’s compensation levy wrongful kopec v kopec u s dist lexis e d n y date - spouse claimed half-interest in taxpayer’s pension subsequently rolled-over into an ira and levied on by the service because she did not sign a spousal waiver the court ruled that the spouse had a cause of action against the fiduciary of the ira the taxpayer who improperly distributed the funds however the wrongful payment did not create an ownership_interest to the funds in the spouse and so the levy was valid liens priority over divorced spouse bulletin no november herzog v united_states u s app lexis 9th cir date - filed federal_tax_lien attached before marital settlement agreement awarded real_property to divorced spouse so government entitled to half of the sale proceeds the court held that even though the ex-spouse may qualify as a purchaser under gift_tax laws he was not a purchaser with priority over the federal_tax_lien under sec_6323 liens priority over judgment lien creditor hensley v harbin u s app lexis 6th cir date - plaintiff obtained and filed judgment against defendant but defendant appealed while on appeal the service filed a notice_of_federal_tax_lien against the defendant the sixth circuit determined that under federal common_law first in time first in right the service took priority because until the appeal was final the amount of the judgment remained undetermined and so the judgment lien remained inchoate the court rejected the plaintiff’s argument that under state law its judgment on appeal related back to the date of the original judgment instead the court held federal_law governs priority liens priority over judgment lien creditor united_states v kodama u s dist lexis n d cal date - government is entitled to foreclose lien on houseboat even though there was no equity in the property at the time the debtors filed for bankruptcy the court ruled the debtors could not strip away the lien just because a competing lien existed penalties failure to collect withhold or pay over responsible_officer logal v united_states u s app lexis 5th cir date - taxpayer was the president ceo director and shareholder of a corporation the only officer who received compensation from the business assessed with the trust fund recovery penalty he argued that another director who acted as the bookkeeper diverted funds so that federal taxes were not paid however the fifth circuit acknowledging that it takes a broad view of who is a responsible_person under sec_6672 found the taxpayer’s position and responsibilities sufficient to support a jury’s verdict the court also found the taxpayer willful as a matter of law because he knew taxes were due and also knew that other creditors including himself were being paid rather than the government the court found unpersuasive the taxpayer’s claim that the fraudulent conduct of the bookkeeper constituted reasonable_cause for his failure to pay the employment_taxes the fifth circuit held that no such defense may be asserted by a responsible_person who knew that the taxes were due but made a conscious decision to pay creditors other than the government penalties failure to collect withhold or pay over responsible_officer in re 238_br_895 bankr m d fla - debtor the executive vice president of finance and administration supervised the accounting department of his company arranged for financing made cash decisions and had bank account bulletin no november signature_authority based on these factors the court found he was a responsible_person subject_to the trust fund recovery penalty sec_6672 the debtor unsuccessfully argued that he should not be found responsible because he was only following orders in not making payroll tax_payments or because he delegated the actual payment to subordinates the court found the debtor’s apparently sincere efforts to remit payroll_taxes insufficient instead his preference of paying other creditors over making tax_payments was willful as a matter of law penalties failure to collect withhold or pay over responsible_officer winter v united_states u s app lexis 2d cir date - company believed it overpaid taxes for a related_entity and requested a refund meanwhile the service assessed trust fund recovery penalties under sec_6672 against the company’s officers the district_court granted summary_judgment in favor of the government but the second circuit reversed the appellate court found there was a genuine issue of material fact as to whether the company was entitled to a tax_credit moreover the court held that if the taxpayers reasonably believed the company satisfied its tax obligations through the application of the tax_credits they would not be liable for willfully failing to remit the taxes the court also examined each individual’s status as a responsible_person and determined that sec_6672 was not intended to apply to a person who lacks actual control_over an employer’s finances even though that person has technical authority by virtue of title or ownership_interest suits removal frese v smith u s dist lexis c d ill date - united_states properly intervened in and removed real_property civil suit pursuant to sec_7424 the court did not accept the taxpayer’s argument that since the civil_action was not one of the types listed in u s c a the united_states could not remove the suit to federal court under sec_1444 rather the court found an action under sec_7424 the government is treated as if it had been a defendant to a section a suit for purposes of sovereign immunity and removal summonses intervention by taxpayer right to appear at investigatory interview united_states v jones u s dist lexis d s c date - court stayed a prior order denying taxpayer’s request to have his attorney present during questioning of a third-party cpa recordkeeper the court found that there was a likelihood of irreparable injury because the cpa without presence of counsel might divulge privileged information in response to the summons
